DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	The reply filed on March 31, 2021 is not fully responsive to the prior Office action 

because of the following omission(s) or matter(s): The applicant did not address the double 

patenting rejection over US patent ‘985 by providing a terminal disclaimer as set forth in office 

action mailed on 1/25/21. . See 37 CFR 1.111. Since the above-mentioned reply appears to be 

bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the 

mailing date of this notice within which to supply the omission or correction in order to avoid 

abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 

1.136(a), but in no case can any extension carry the date for reply to this letter beyond the 

maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Currently claims 11-14 and 

16-20 are pending. 

Election/Restrictions
2.	Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected Invention I, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on October 27, 2020.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where
the conflicting claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination
under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §
2146 et seq. for applications not subject to examination under the first inventor to file provisions
of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 11-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No.10721985. Although the claims at issue are not identical, they are not patentably distinct from each other because an article having a wettable spunbond-meltblown-spunbond fabric with a surfactant to contact with skin of user when donned in pending application '484 is substantially similar in scope to US Patent ‘985 which claims a head cover including a portion thereof with a wettable spunbon-meltblowen-spunbond material treated with a cationic surfactant.
invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Allowable Subject Matter
5.	Claims 11-14 and 16-20 would be allowable if rewritten or amended to overcome the 

double patenting rejection, set forth in this Office action.





Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The prior art cited on PTO-892 discloses nonwoven fabric that absorbs liquids use in
personal protective equipment.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.
The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is


encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

July 3, 2021							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732